 Case 17-68715-wlh        Doc 38     Filed 03/10/21 Entered 03/10/21 12:39:12             Desc Main
                                     Document      Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                             )          CHAPTER 13
CAMILLA ANN JOSEPH                                 )          CASE NO.: A17-68715-WLH
                                                   )
             DEBTOR                                )

MOTION TO DISMISS FOR FAILURE TO REMIT TAX RETURNS AND REFUNDS AND
          REQUEST FOR DISCLOSURE OF ANY INCOME CHANGES

       COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and

respectfully shows the Court the following:

                                                   1.

       Debtor filed a petition for relief under Chapter 13 of Title 11 on October 27, 2017. The

Chapter 13 Plan was confirmed on January 12, 2018.

                                                   2.

       The Debtor is required to remit a copy of all filed Federal Income Tax Returns to the

Trustee during the pendency of the case, 11 U.S.C. § 521(f)(4)(B). As of March 10, 2021

the Debtor has failed to remit the 2017, 2018 and 2019 Federal Income Tax Returns to the Trustee.

       Wherefore, the Trustee prays that the Debtor remit the requested tax returns and any

applicable refund to the Trustee. If not provided, the Trustee requests this case be dismissed. In

addition, if the Debtor(s)' tax return reflects an increase in income that has not been properly

disclosed before the Court, the Trustee prays this case be dismissed and any other relief this

Court deems just and reasonable.


This the 10th day of March, 2021

/s/______________________
Ryan J. Williams,
Attorney for Chapter 13 Trustee
State Bar No. 940874
 Case 17-68715-wlh        Doc 38     Filed 03/10/21 Entered 03/10/21 12:39:12               Desc Main
                                     Document      Page 2 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                             )         CHAPTER 13
CAMILLA ANN JOSEPH                                 )            CASE NUMBER A17-68715-WL
      DEBTOR                                       )

              NOTICE OF HEARING ON TRUSTEE’S MOTION TO DISMISS

PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss with the Court

seeking an Order of Dismissal.

PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on April 14, 2021

at 10:20 AM in Courtroom 1403, Richard Russell Building, 75 Ted Turner Drive, S.W.,

Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic only.

Please check the “Important Information Regarding Court Operations During COVID-19

Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether to

appear in person or by phone.

Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in

the dismissal of your case. You should read this motion carefully and discuss it with your

attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may wish

to consult one.) If you do not want the Court to grant the dismissal of your case, you and/or your

attorney must attend the hearing unless you have settled the matter prior to the hearing.


This the 10th day of March, 2019


/s/______________________
Ryan J. Williams,
Attorney for Chapter 13 Trustee
State Bar No. 940874
303 Peachtree Center Ave., NE, Ste 120
Atlanta, GA 30303
Case 17-68715-wlh         Doc 38    Filed 03/10/21 Entered 03/10/21 12:39:12              Desc Main
                                    Document      Page 3 of 3
                                  CERTIFICATE OF SERVICE
Case No: A17-68715-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss to be
served via United States First Class Mail with adequate postage prepaid on the following parties
at the address shown for each:




CAMILLA ANN JOSEPH
4240 WALDROP HILLS TER
DECATUR, GA 30034




I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which
sends a notice of this document and an accompanying link to this document to the following
parties who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing
program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 10th day of March, 2021.


/s/____________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
